Citation Nr: 0500167	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  01-03 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for peptic ulcer 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from December 1962 through 
April 1963.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from December 1999 and November 2000 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa.

During the pendency of the appeal, the veteran claimed 
entitlement to service connection for gastrointestinal 
disability other than peptic ulcer disease, specifically 
ulcerative colitis and a hiatal hernia.  In October 2001, the 
RO denied that claim.  By a letter dated November 7, 2001, 
the RO notified the veteran of that decision; and in January 
2002, the veteran submitted a Notice of Disagreement (NOD) 
with respect to that issue.  On May 14, 2004, the RO issued 
the veteran a Statement of the Case (SOC) and informed him 
that he had to file his appeal with the RO within 60 days 
from the date of the letter.  The veteran filed a VA Form 9, 
Appeal to Board of Veterans Appeals, in June 2004, but he 
clearly indicated that the only issue he desired to appeal 
was the ulcer disability claim.

In a September 2004 statement, the veteran's representative 
suggested that the veteran wished to appeal the denial of 
entitlement to service connection for gastrointestinal 
disability other than ulcers; however, that statement was not 
received in time to be considered an appeal of the issue 
addressed in the May 2004 SOC.  38 C.F.R. § 20.302 (2004).  


FINDINGS OF FACT

1.  The veteran did not appeal a March 1999 RO decision, 
which denied his request to reopen a previously denied claim 
of entitlement to service connection for peptic ulcer 
disease.

2.  Evidence associated with the record since the RO's March 
1999 decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for peptic ulcer 
disease.  


CONCLUSIONS OF LAW

1.  The RO's March 1999 decision, which denied the veteran's 
request to reopen a claim of entitlement to service 
connection for peptic ulcer disease, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 
(1998).  

2.  The criteria to reopen a claim of entitlement to service 
connection for peptic ulcer disease have not been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The VA has a statutory duty to assist the veteran in the 
development of his claim.

During the pendency of this claim, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  That law redefined the obligations 
of the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  

In particular, the VA had to ensure that the veteran has been 
notified of the following:  (1) the information and evidence 
not of record that is necessary to substantiate his claim; 
(2) the information and evidence that VA will seek to 
provide; (3) the information and evidence that the veteran is 
expected to provide; and (4) the need to furnish the VA any 
evidence in his possession that pertains to  his claim, i.e., 
something to the effect that he should give the VA everything 
he has pertaining to his claim.  The VCAA also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims  
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  38 U.S.C.A. § 5107.  

In August 2001, VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a) 
(2003)).  The changes with respect to new and material 
evidence, however, are only effective for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45620, 45630-32 (August 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.156(a), 
3.159(c)).  Inasmuch as the veteran's claim was filed before 
that date, the changes with respect to new and material 
evidence are not applicable in this case.

By virtue of information contained in a letter, dated in 
January 2004, the RO informed the veteran that it had a duty 
to notify him and his representative of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits.  

The RO noted that in order to establish entitlement to 
service connection on a direct basis, the veteran had to 
provide evidence which showed that peptic ulcer disease began 
during service or evidence showing that such disability 
existed prior to service and was permanently worsened in 
service.  The RO further noted that the veteran could submit 
evidence that his peptic ulcer disease was the result of his 
service-connected schizophrenic reaction.  The RO stated that 
the veteran's own statements could not substantiate a grant 
of secondary service connection.  Rather, the RO stated that 
it needed medical evidence of current disability, as well as 
medical evidence that the veteran's peptic ulcer disease was 
aggravated or caused by his service-connected disability.  

The RO notified the veteran that it was responsible for 
getting evidence, such as relevant records, from any Federal 
agency, including the military, VA hospitals, and the Social 
Security Administration.  The RO informed the veteran that it 
would make reasonable efforts help him try to get relevant 
evidence not held by a Federal agency, such as private 
medical records, employment records, or records from state or 
local government agencies.  

The veteran was notified that if he wished the VA to obtain 
medical records, he would have to authorize medical personnel 
to release such records by using VA Form 21-4142.  Such 
information included the name and address of the person, 
agency, or company who had the records; the time frame 
covered by the records; and, in the case of medical records, 
the condition for which he was treated.  In particular, the 
RO requested such information with respect to treatment the 
veteran reportedly received at Mercy Hospital in 1970 and 
from a Dr. Schupp.  The RO stated that it would notify the 
veteran if the holder of the records declined to provide them 
or asked for a fee to provide them.  

The RO stated that the veteran could get such records himself 
and send them to the RO.  The RO noted, however, that it was 
ultimately the veteran's responsibility to make sure that it 
received all of the evidence necessary to support his claim, 
which was not in the possession of a Federal department or 
agency.  

In its January 2004 letter, the RO noted that the following 
evidence had been received in support of the veteran's 
appeal:  

?	The veteran's claim for benefits, 
received in September 1998, 
?	The veteran's service medical 
records, 
?	Reports of examinations, performed 
by the VA in June 1963, August 2001, 
and April 2002,
?	Outpatient records reflecting the 
veteran's treatment by VA from 
September 1985 to the present,
?	A statement from Dr. J. G. S., Jr., 
dated in April 1987,
?	Lay statements from [redacted]
and [redacted]

E. H, dated in April 1987,
?	A school attendance record from the 
Des Moines Public Schools, dated in 
May 1987, 
?	A September 1999 report from the 
Digestive and Liver Disease 
Consultants, PC, in Clive, Iowa, 
?	Multiple medical excerpts from the 
internet and medical treatises, 
received by the VA in January 2002, 
and 
?	The transcript of the veteran's 
hearing held at the RO in 
January 2002, 

The RO notified the veteran that he had to respond in a 
timely manner to its requests for specific information and 
give it enough information about his records so that it could 
obtain them from the person or agency that had them.  The VA 
told him where to send the information/evidence and set forth 
time frames for doing so, as well as the potential 
consequences for failing to do so.  The VA also notified him 
of what to do if he had questions or needed assistance and 
provided a telephone number, computer site, and address where 
he could get additional information.  

In addition to the January 2004 letter, the RO furnished the 
veteran a SOC, issued in January 2001, and Supplemental 
Statements of the Case (SSOCs), issued in May 2001, October 
2001, and May 2004.  The RO further notified the veteran and 
his representative of the evidence necessary to substantiate 
his request to reopen a claim of entitlement to service 
connection for peptic ulcer disease.  The SSOC issued in May 
2004 set forth the relevant text of 38 C.F.R. § 3.159.  

The SOC and the SSOCs also identified the following evidence 
as having been received in support of the veteran's claim:

?	Reports from Des Moines General 
Hospital, dated from November 1948 
through January 1960,
?	Reports of examinations performed by 
or for the VA in October 1965, March 
1968, August 1983, August 1984, 
August 1986, August 1988, November 
1998, September 1999, and April 
2004,
?	A December 1966 letter from a Dr. 
A., an independent medical expert,
?	Reports through the VA Central Iowa 
Health Care System, dated from 
February 1983 through March 2004,
?	A letter from [redacted]
dated in June 
1986,
?	A letter from a Dr. C., dated in 
February 1994,
?	An October 1998 letter from a Dr. 
G., a physician formerly at the Des 
Moines VAMC,
?	A November 1998 note from [redacted]

of the Des Moines VAMC to the Social 
Security Administration,
?	A "To Whom It May Concern Letter" 
dated in September 1999, written by 
Dr. B. M. F. to the VA Medical 
Center (MC),
?	A June 2001 progress note from [redacted],
a P.A. employed by the VA 
Central Iowa Health Care System,

The record also contains a January 1965 statement from [redacted],

D.O., the veteran's treating physician prior to service; a 
May 1987 statement from his widow; and the veteran's records 
from the Social Security Administration.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
evidence to support the claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  Indeed, he has not 
identified any further outstanding evidence (that has not 
been sought by the VA), which could be used to support the 
request to reopen a claim of entitlement to service 
connection for peptic ulcer disease.  In particular, the 
veteran did not respond to the January 2004 letter which 
specifically requested information concerning his treatment 
at Mercy Hospital in 1970 and by Dr. J. G. S., Jr.  

In light of the foregoing, there is no reasonable possibility 
that further development would lead to any additional 
relevant evidence with respect to the request to reopen a 
claim of entitlement to service connection for peptic ulcer 
disease.  Therefore, such development is unnecessary in order 
to meet the VA's statutory duty to assist the veteran in the 
development of his claim.  

II.  The Facts and Analysis

The veteran contends that his peptic ulcer disease was first 
manifested in service and that it was due, at least in part, 
to ingestion of aspirin in service.  Therefore, he concludes 
that service connection is warranted on a direct basis.  In 
the alternative, he contends that his ulcer disease is 
proximately due to or the result of his service-connected 
schizophrenic reaction, chronic undifferentiated type, 
evaluated as 70 percent disabling.  Therefore, he maintains 
that service connection is warranted on a secondary basis.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease entity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may, 
however, be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic conditions, such 
as peptic ulcers, to a degree of 10 percent or more within 
one year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. § 3.307.

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  In this 
regard, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has stated that when a service-
connected disorder causes an increase in disability to a non-
service-connected condition, such an increase is to be 
treated as if service connected.  In such cases, the veteran 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995); see also, Boyer v. West, 12 Vet. App. 142, 144 
(1999).

A review of the record discloses that this is not the 
veteran's first claim of entitlement to service connection 
for peptic ulcer disease  In November 1987, the Board denied 
entitlement to service connection for peptic ulcer disease.  

Relevant evidence on file at that time consisted of reports 
from Des Moines General Hospital, reflecting the veteran's 
treatment from November 1948 through January 1960; the 
veteran's service medical records; a January 1965 statement 
from J. M., D.O., the veteran's treating physician prior to 
service, as well as a May 1987 statement from his widow; 
reports of examinations performed by VA in October 1965, 
March 1968, August 1983, August 1984, and August 1986; a 
December 1966 letter from a Dr. A., an independent medical 
expert; reports from the VA Central Iowa Health Care System, 
reflecting the veteran's treatment from February 1983 through 
September 1985; a letter from [redacted],
dated in June 1986; a 
statement from Dr. J. G. S., Jr., dated in April 1987; lay 
statements from [redacted] and [redacted] , dated in April 1987; 
and a school attendance record from the Des Moines Public 
Schools, dated in May 1987.  Such evidence was negative for 
an active peptic ulcer in service or during the veteran's 
first year after service.  Ulcer disease was not clinically 
identified until 1970.  Moreover, there was no evidence that 
it was in any way related to service or to the veteran's 
service-connected psychiatric disability.  Accordingly, the 
Board concluded that service connection for peptic ulcer 
disease was not warranted. 

The veteran subsequently requested that his claim be 
reopened; however, in June 1989, and again in March 1999, the 
RO noted that the veteran had not submitted new and material 
evidence to support that request.  Therefore, the RO denied 
the veteran's request to reopen his claim.  The veteran was 
notified of those decisions, as well as his appellate rights; 
however, a NOD was not received within a year of the 
notifications, which would have initiated the appellate 
process.  Accordingly, the decisions became final under the 
law and regulations then in effect.  38 C.F.R. §§ 20.302, 
20.1103 (1998).

The veteran now requests that the VA reopen his claim of 
entitlement to service connection for peptic ulcer disease.  

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, VA 
shall reopen the claim and review the former disposition of 
the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  What the VA regional office (RO) 
may have determined in this regard is irrelevant.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (1996).

New and material evidence is evidence not previously 
submitted to VA decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Evidence submitted in support of the veteran's request to 
reopen his claim includes statements, dated in November 1998 
and May 2001, from [redacted],a Physician's Assistant employed 
by the VA.  Mr.[redacted]  reported that he had been treating the 
veteran for approximately five years and that the veteran's 
gastrointestinal condition could have been precipitated by 
his service-connected nervous condition.  However, specific 
mention was not made of ulcer disease.  Rather, colitis and 
gastritis, and gastroesophageal reflux disease were 
identified as being likely precipitated by psychiatric 
disability.  Peptic ulcer disease was mentioned only by way 
of noting the veteran's medical history.  

Other records received since March 1999 also refer to a 
history of peptic ulcer disease, but they do not show any 
current disability as a result of active ulcer disease.  
Instead, other gastrointestinal problems are noted, such as 
ulcerative colitis and a hiatal hernia.  

Since 1970, the veteran has complained of gastrointestinal 
disturbances, variously manifested by pain, diarrhea, and 
blood in his stool.  Despite extensive work-ups, including 
upper gastrointestinal series, colonoscopies, and 
sigmoidoscopies, there is no evidence that the veteran has 
had active ulcer disease since 1970.  Rather, the large 
volume of evidence, including the reports of the most recent 
VA gastrointestinal examinations (August 2001 and April 
2004), show that the primary diagnoses are ulcerative colitis 
and a hiatal hernia.  As noted above, even the evidence from 
Mr. [redacted] in May 2001 and June 2002 is negative for any evidence 
of current active ulcer disease.  

In short, the evidence made available since the March 1999 
denial does not tend to support the veteran's claim in any 
manner different from what was shown earlier.  He still 
argues that he has ulcer disease, but none of the newly 
received evidence shows that he does, or that any such 
disease is traceable to military service.  While the Board 
does not doubt the sincerity of the veteran's beliefs, he is 
only competent to report evidence which is capable of lay 
observation, such as physical manifestations of disability.  
He is not qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, without more, his 
contentions are not considered competent evidence to support 
a diagnosis of active ulcer disease attributable to service.  
In this regard, it should also be noted that the veteran's 
contentions in March 1999 were the same.

Given that the newly received evidence provides no 
information not already established by the record in March 
1999, the Board finds that the new evidence is not so 
significant that it must be considered to fairly decide the 
underlying claim.  Consequently, new and material evidence 
has not been received.  38 C.F.R. § 3.156.  


ORDER

New and material evidence having not been received, the claim 
of entitlement to service connection for peptic ulcer disease 
is not reopened; the appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


